                  IN THE UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION

   IN RE:                                  )
   H&B HOLDINGS, INC.,                     )
                                           ) CASE NO. 19-82417-CRJ11
   EIN: XX-XXX516                          ) CHAPTER 11
                                           )
       DEBTOR.                             )




    SECOND AMENDED DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF
                        H&B HOLDINGS, INC.
                 DEBTOR AND DEBTOR-IN-POSSESSION


                                   FEBRUARY 21, 2020




 STUART M. MAPLES
 MAPLES LAW FIRM, PC
 200 Clinton Avenue West, Suite 1000
 Huntsville, Alabama 35801
 Tel: (256) 489-9779
 Fax: (256) 489-9720
 smaples@mapleslawfirmpc.com
 Attorney for Debtor-in possession




Case 19-82417-CRJ11      Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00   Desc Main
                               Document    Page 1 of 40
                   Solicitation of Votes with Respect to the Chapter 11 Plan

                                                   of

                                    H&B HOLDINGS, INC.

      THE MANAGEMENT OF H&B HOLDINGS, INC., DEBTOR AND DEBTOR-IN-
 POSSESSION (THE “DEBTOR” OR THE “COMPANY”), BELIEVES THAT THE DEBTOR’S
 CHAPTER 11 PLAN DATED FEBRUARY 21, 2020 (THE “PLAN”), IS IN THE BEST
 INTERESTS OF ITS CREDITORS. ALL CREDITORS ARE PROVIDED FOR IN THIS
 DISCLOSURE STATEMENT. TO BE COUNTED, YOUR BALLOT MUST BE DULY
 COMPLETED, EXECUTED, AND RECEIVED BY COUNSEL FOR THE DEBTOR, STUART
 M. MAPLES, MAPLES LAW FIRM, PC, 200 CLINTON AVENUE WEST, SUITE 1000,
 HUNTSVILLE, ALABAMA, 35801, BEFORE 5:00 P.M. ON _________________ (THE
 “VOTING DEADLINE”).

     ALL CREDITORS ARE ENCOURAGED TO READ AND CONSIDER
 CAREFULLY THIS ENTIRE DISCLOSURE STATEMENT PRIOR TO SUBMITTING
 BALLOTS PURSUANT TO THIS SOLICITATION. THIS DISCLOSURE STATEMENT
 CONTAINS ONLY A SUMMARY OF THE PLAN AND IS NOT INTENDED TO
 REPLACE CAREFUL AND DETAILED REVIEW AND ANALYSIS OF THE PLAN.

                                  -------------------------------------

      ALL CAPITALIZED TERMS IN THIS DISCLOSURE STATEMENT NOT
 OTHERWISE DEFINED HEREIN HAVE THE MEANINGS GIVEN TO THEM IN THE PLAN.
 THE SUMMARIES OF THE PLAN AND THE OTHER DOCUMENTS CONTAINED IN THIS
 DISCLOSURE STATEMENT ARE QUALIFIED BY REFERENCE TO THE PLAN AND
 SUCH OTHER DOCUMENTS THEMSELVES.

                                  -------------------------------------

 I.   INTRODUCTION.

        A.     Preliminary Statement.

         On August 13, 2019, H&B Holdings, Inc., debtor and debtor-in-possession (the “Debtor”),
 filed a voluntary Chapter 11 under of the Bankruptcy Code before the United States Bankruptcy
 Court for the Northern District of Alabama, Northern Division. The Debtor is managing its assets,
 business and financial affairs as a debtor-in-possession, subject to the supervision of the
 Bankruptcy Court and the provisions of the Bankruptcy Code.




                                                  -2-
Case 19-82417-CRJ11        Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00              Desc Main
                                 Document    Page 2 of 40
          As set forth in more detail below, the Plan provides that the Debtor shall be allowed to
 retain its assets, which are subject to certain liens and interest, of which the Debtor has agreed to
 pay as provided for in the Plan.

        Accompanying this Disclosure Statement are copies of the following:

                1.      The Order of the Bankruptcy Court dated ____________, approving this
                        Disclosure Statement and solicitation and voting procedures related to the
                        Plan and setting the hearing on confirmation of the Plan for
                        _______________.

                2.      The Plan.

                3.      A ballot for accepting or rejecting the Plan. Ballots are provided to
                        holders of Allowed Claims in Classes 1, 2, 3, 4 and 5 so that they may vote
                        to accept or reject the Plan under the provisions of the Bankruptcy Code.
                        See Section I.B.2 (“Voting on the Plan”) for additional information
                        regarding ballots and voting procedures.

        B.      Plan Confirmation Process.

                1.      Approval of Disclosure Statement.

         After notice and a hearing held on ___________________, by order dated
 ___________________, pursuant to § 1125 of the Bankruptcy Code, the Bankruptcy Court
 approved this Disclosure Statement as containing information of a kind, and in sufficient detail,
 that would enable a hypothetical reasonable investor typical of the holders of Claims or Interests
 in Classes 1, 2, 3, 4 and 5 to make an informed judgment whether to accept or reject the Plan. The
 Bankruptcy Court’s approval of this Disclosure Statement, however, does not constitute a
 determination by the Bankruptcy Court as to the fairness or merits of the Plan.

                2.      Voting on the Plan.

                a.      Who May Vote. Pursuant to § 1126 of the Bankruptcy Code, holders of
                Allowed Claims or Interests may vote to accept or reject the Plan, provided,
                however, that (i) the holders of Claims or Interests in classes that are not
                conclusively impaired under the Plan are presumed to have accepted the Plan and
                solicitation of acceptances with respect to such classes is not required, and (ii) a
                class is deemed not to have accepted the Plan if the Plan provides that the Claims
                or Interests of such class do not entitle the holders of such Claims or Interests to
                receive or retain any property under the Plan on account of such Claims or Interests.
                Accordingly, the Debtor is soliciting acceptance of the Plan only from holders of
                Claims or Interests in the following classes, which are “impaired” under the Plan
                and are entitled to accept or reject the Plan:




                                                 -3-
Case 19-82417-CRJ11         Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00                Desc Main
                                  Document    Page 3 of 40
                          •   Class 1 – Allowed Secured of De Lage Landen Financial Services.
                          •   Class 2 – Allowed Secured of First Metro Bank.
                          •   Class 3 – Allowed Secured of CB&S Bank.
                          •   Class 4 - Allowed Unsecured Claims.
                          •   Class 5 – Equity Interest Holders.

         Only Persons who hold Claims or Interests in the foregoing impaired classes are entitled
 to vote to accept or reject the Plan.

      THE DEBTOR BELIEVE THAT ACCEPTANCE OF THE PLAN IS IN THE BEST
 INTERESTS OF HOLDERS OF CLAIMS AND INTERESTS IN ALL IMPAIRED
 CLASSES. THE DEBTOR RECOMMEND THAT ALL PERSONS ENTITLED TO VOTE
 CAST A BALLOT TO ACCEPT THE PLAN.

               b.      Deadline for Voting. The Bankruptcy Court has fixed 5:00 p.m. (Central
               Time) on ______________________, as the deadline for voting. To be counted,
               all ballots must be completed and received, as set forth below, before the Voting
               Deadline.

               c.     Voting Procedures. Holders of Claims in Classes 1, 2, 3, 4 and 5 should
               complete and sign the enclosed Ballot and deliver it by mail, hand or overnight
               delivery to:

                                        Stuart M. Maples
                                     Maples Law Firm, PC
                                 200 Clinton Ave. W., Suite 200
                                   Huntsville, Alabama 35801

        TO BE COUNTED, YOUR BALLOT MUST BE RECEIVED BY THE VOTING
 DEADLINE OF 5:00 P.M. CENTRAL TIME ON ___________________. You must ensure
 the receipt of the ballot before the Voting Deadline. Ballots received after the Voting
 Deadline will not be counted.

               d.      Significance of Voting. The vote for each holder of a claim in an impaired
               class is important. Acceptance by each impaired class of claims is a condition to
               confirmation of the Plan on a consensual basis. The Bankruptcy Code defines
               “acceptance” of a plan by a class of creditors as acceptance by holders of two-thirds
               in dollar amount and more than one-half in number of the claims of that class that
               actually cast ballots for acceptance or rejection of the Plan. If a class or classes of
               impaired Claims does not accept the Plan, the Debtor has required confirmation of
               the Plan under the “cram down” provisions of § 1129(b) of the Bankruptcy Code,
               which permits confirmation, notwithstanding non-acceptance by one or more
               impaired classes, if the Plan does not discriminate unfairly and is “fair and
               equitable” with respect to each non-accepting class. THESE CALCULATIONS
               ARE BASED ONLY ON THE CLAIM AMOUNTS AND NUMBER OF



                                                 -4-
Case 19-82417-CRJ11       Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00                  Desc Main
                                Document    Page 4 of 40
                CREDITORS WHO ACTUALLY VOTE.                            THE VOTE OF EACH
                CREDITOR IS IMPORTANT.

        The Debtor will prepare and file with the Court a certification of the results of the balloting
 with respect to the Plan. ANY BALLOTS RECEIVED AFTER THE VOTING DEADLINE
 WILL NOT BE COUNTED, NOR WILL ANY BALLOTS RECEIVED BY FACSIMILE
 BE ACCEPTED.

                3.      Confirmation Hearing.

        Pursuant to § 1128 of the Bankruptcy Code, the Bankruptcy Court shall schedule a
 confirmation hearing to consider confirmation of the Plan.

        At the Confirmation Hearing, the Court will (i) determine whether the requisite vote has
 been obtained for each Class, (ii) hear and determine objections, if any, to the Plan and to
 confirmation of the Plan that have not been previously disposed of, (iii) determine whether the
 Plan meets the confirmation requirements of the Bankruptcy Code, and (iv) determine whether to
 confirm the Plan.

        Any objection to confirmation of the Plan must be in writing and filed and served as
 required by the Court pursuant to the Order Approving Disclosure Statement. Specifically, all
 objections to the confirmation of the Plan must be served in a manner so as to be received on
 or before __________________, at 5:00 p.m. (Central Time) by:

                a.    Clerk of the Court, United States Bankruptcy Court, 400 Wells Street, P.O.
                Box 3045, Decatur, Alabama, 35602.

                b.     Counsel to the Debtor, Stuart M. Maples, Maples Law Firm, PC, 200
                Clinton Ave. West, Suite 1000, Huntsville, Alabama, 35801; and

                c.     Richard Blythe, Office of the Bankruptcy Administrator, 400 Wells Street,
                P.O. Box 3045, Decatur, Alabama, 35602.


  II.   BUSINESS AND HISTORY OF DEBTOR.

        A.      Company Structure.

        Debtor and H&B Properties, LLC were both formed in 2009. The sole Director of the
 Debtor is Harvey R. Robbins, III.

        B.      History.

        H&B Properties, LLC purchased land and equipment and Debtor purchased the business
 from Bullington Lumber Co, Inc. (“Bullington Lumber”), as well as the right to use the Bullington
 Lumber name. After Debtor purchased Bullington Lumber, its operations and services remained
 the same and Debtor added divisions such as cut up for pallet stock, repairing pallets for companies


                                                  -5-
Case 19-82417-CRJ11         Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00                 Desc Main
                                  Document    Page 5 of 40
 and, for a period of time, built new pallets. Over the years and with the addition of treating
 capabilities, Debtor began servicing the portable barn business and the majority of Debtor’s sales
 came from this service. Debtor had approximately four very large customers and a few smaller
 customers that conducted business with Debtor for many years. Profit and Loss Statements for
 2016-2018 is attached as Exhibit A .

          The understanding was Debtor was to pay back the money borrowed from First Metro Bank
 but was able to use the assets of H&B Properties, LLC as collateral to secure the note. In addition,
 Beverly Robbins (“Beverly”) and Harvey F. Robbins III (“Mr. Robbins” and together “Principals
 of the Debtor”) cosigned or guaranteed the note at First Metro Bank. Mr. Robbins believed in
 2011, Robbins Forest Products, Inc. was formed and purchased the treating facility, land and
 equipment. Debtor was allowed to use this facility and there was not a note or mortgage on this
 facility. In 2013, Mr. Robbins believed H&B Properties, LLC purchased the treating facility from
 Robbins Forest Products. H&B Properties, LLC again allowed Debtor to use the assets as
 collateral for the mortgage which began as a line of credit (“LOC”) and then turned into a
 mortgage. That mortgage is with CB&S Bank and is guaranteed by Mr. Robbins.

        C.      Assets.

         See Schedule A/B attached hereto as Exhibit B. The real estate and the majority of the
 equipment used in operations are leased to the Debtor by H&B Properties, LLC, a non-filing party.
 As the Debtor is moving from active operations to a passive operation, the Debtor has no inventory
 and limited accounts receivables. It is anticipated that the remaining accounts receivable would
 be sufficient to pay remaining post-petition payables.

        D.      Debt Structure.

                1.        Administrative Expense Claims.

                       At Confirmation, the Debtor anticipates administrative expense claims
                allowable under the Plan by Maples Law Firm, P.C., in the approximate amount of
                $55,000.00.

                       The Debtor also anticipates paying Hall Tanner Hargett P.C., as special
                counsel, professional fees from profits from ongoing business. Employment of
                Hall Tanner Hargett P.C., as special counsel, is currently pending approval before
                the Court and is set for hearing February 24, 2020.

                2.        Tax Claims.

                          The Debtor currently owes the following taxes:

                 (i)   IRS: The IRS asserts a Priority Claim for withholding taxes in the amount
                 $4,212.94; and

                 (ii) Alabama Department of Revenue: The Alabama Department of Revenue
                 (“ADOR”) asserts Priority Claims for withholding tax in the amount of $24,980.42


                                                  -6-
Case 19-82417-CRJ11          Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00               Desc Main
                                   Document    Page 6 of 40
                All Tax Claims are Unclassified.

                3.     Allowed Secured Claims.

                       The Debtor currently has three (3) secured lenders: De Lage Landen
                Financial Services, First Metro Bank and CB&S Bank.

                The Plan places the Secured Claims in Class 1 – Class 3.

        E.        Summary of Unsecured Debt for Distribution Purposes Under the Plan.

        The Plan places all Unsecured Claims in Class 4. The total amount of these claims is
 approximately $575,643.54.

        The Debtor reserves all rights, claims and defenses with respect to the allowance, amount
 and classification of all claims. Moreover, some of the claims are disputed or unliquidated.
 Additional claims may be unknown to the Debtor. The Debtor reserves all rights and makes no
 representation or warranty as to the number of Allowed Claims.

        F.      Potential Claims of Debtor.

        The Debtor is currently readying to pursue a claim against C&S Sales, LLC d/b/a Derksen
 Portable Buildings (the “Derksen Claim”).

 III.   EVENTS LEADING TO CHAPTER 11.

         In May of 2018, Debtor was accused by their largest customer, C&S Sales, LLC d/b/a
 Derksen Portable Buildings (“Derksen”), and is the industry leader, of invoicing for lumber that
 Debtor never received. Even though Debtor provided a massive amount of evidence and proof
 that this was not the case, including a signed BOL by Derksen. This left Debtor holding invoices
 owed to Derksen for over $130k. Derksen slandered Debtor’s name and rumors spread throughout
 the industry causing Debtor to lose its top four customers literally overnight. In the months
 following, Debtor lost a massive amount of money each month while trying to rebuild and keep
 cash flowing by selling all its inventory to try and appease vendors in order to try and continue
 doing business. This eventually played out and Debtor was not able to purchase any lumber
 forcing Debtor to start restructuring from a lumber sales company to a service company. Currently,
 Debtor is still trying to rebuild and is now only servicing other companies lumber. This is called
 treating service only “TSO” and manufacturing service only “MSO.”

 IV.    CHAPTER 11 PROCEEDINGS.

        Post-Filing Operations. After filing this Chapter 11 case, the Debtor has operated its
 business and managed its assets and affairs as a debtor-in-possession pursuant to §§ 1107 and 1108
 of the Bankruptcy Code. The Debtor will file monthly reports with the Bankruptcy Court
 summarizing its post-filing operating results.




                                                -7-
Case 19-82417-CRJ11        Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00               Desc Main
                                 Document    Page 7 of 40
 V.     SUMMARY OF PLAN.

          NOTE: The following is a summary of the Plan. Read the Plan itself for a full disclosure
 of its contents. The following summary is provided for convenience only and is not intended as a
 complete statement of the terms of the Plan. If the summary conflicts in any way with the Plan,
 the terms of the Plan shall control. REFERENCE TO THE PLAN IS NECESSARY FOR A
 FULL UNDERSTANDING OF ITS TERMS.

        A.     Overview. The Plan provides for the payment of secured and unsecured debt.

        B.     Disclosure of Unclassified Claims.

               1.     Administrative Expense Claims. This class shall consist of all
               administrative expense claims of the Debtor's Chapter 11 case as allowed pursuant
               to § 503(b) of the Code and given priority in accordance with § 507(a)(1) of the
               Code. This class is divided into the following sub-classes:

               (i)     Maples Law Firm, P.C.: Debtor has incurred legal fees with the law firm
               of Maples Law Firm, P.C. relating to the firm’s representation of the Debtor in
               Bankruptcy. These legal fees, if approved by the Court, shall constitute an
               Administrative Expense Claim which is unimpaired and shall be paid either upon
               the Effective Date of the Plan or in a manner agreed upon by the Debtor and Maples
               Law Firm. The amount of professional compensation due at confirmation is
               estimated to be approximately $55,000.00.

               (ii)    Hall Tanner Hargett, P.C.: Employment of Hall Tanner Hargett P.C., as
               special counsel, is currently pending approval before the Court and is set for hearing
               February 24, 2020. If approved, Hall Tanner Hargett, P.C. bills at an hourly rate
               according to their menu of services performed. These legal fees shall constitute an
               Administrative Expense Claim which is unimpaired and shall be paid in full as of
               the Effective Date of the Plan.

               2. Tax Claims.

               (i)     The Allowed Tax Claim of the IRS.

               (ii)    The Allowed Tax Claim of the Alabama Department of Revenue.

        C.     Disclosure of Unimpaired Classes.

        All classes of claims are impaired under the Plan.




                                                -8-
Case 19-82417-CRJ11        Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00                Desc Main
                                 Document    Page 8 of 40
        D.     Disclosure of Impaired Classes.

        Class 1 – Allowed Secured of De Lage Landen Financial Services.
        Class 1 shall consist of the Allowed Secured Claim of De Lage Landen Financial Services
        (“De Lage”). A proof of claim has been filed for $28,424.16, accruing interest at 4.25%,
        per annum.

        Class 2 – Allowed Secured of First Metro Bank.
        Class 2 shall consist of the Allowed Secured Claim of First Metro Bank (“First Metro”).
        A proof of claim has been filed for $2,915,041.50, accruing interest at 5.00%, per annum.

        Class 3 – Allowed Secured of CB&S Bank.
        Class 3 shall consist of the Allowed Secured Claim of CB&S Bank (“CB&S”). A proof of
        claim has been filed for $1,165,786.91, accruing interest at 5.75%, per annum.

        Class 4 - Allowed Unsecured Claims.
        Class 4 shall consist of the Allowed Unsecured Claims of all other unsecured creditors.

        Class 5 – Equity Interest Holders.
        Class 5 shall consist of the equity position of Member Harvey F. Robbins, III in the Debtor.

  VI.    IMPAIRMENT AND TREATMENT OF CLASSES UNDER THE PLAN

        A.     Treatment of Unclassified Claims. Treatment of all claims and interests shall be
        in accordance with the Plan.

        1.     UNCLASSIFIED CLAIMS.

                Administrative Expense Claims: This class shall consist of all administrative
        expense claims of the Debtor' Chapter 11 case as allowed pursuant to § 503(b) of the Code
        and given priority in accordance with § 507(a)(1) of the Code. This class is divided into
        the following sub-classes:

               (i)     Maples Law Firm, P.C.: Debtor has incurred legal fees with the law firm
               of Maples Law Firm, P.C. relating to the firm’s representation of the Debtor in
               Bankruptcy. These legal fees, if approved by the Court, shall constitute an
               Administrative Expense Claim which is unimpaired and shall be paid either upon
               the Effective Date of the Plan or in a manner agreed upon by the Debtor and Maples
               Law Firm. The amount of professional compensation due at confirmation is
               estimated to be approximately $55,000.00.

               (ii)    Hall Tanner Hargett, P.C.: Employment of Hall Tanner Hargett P.C., as
               special counsel, is currently pending approval before the Court and is set for hearing
               February 24, 2020. If approved, Hall Tanner Hargett, P.C. bills at an hourly rate
               according to their menu of services performed. These legal fees shall constitute an




                                                -9-
Case 19-82417-CRJ11        Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00                Desc Main
                                 Document    Page 9 of 40
                Administrative Expense Claim which is unimpaired and shall be paid in full as of
                the Effective Date of the Plan.

                Tax Claims:

                 (i)   IRS: The IRS asserts a Priority Claim for withholding taxes in the amount
                 $4,212.94; and

                 (ii) Alabama Department of Revenue: The Alabama Department of Revenue
                 (“ADOR”) asserts Priority Claims for withholding tax in the amount of $24,980.42

        2.      CLASSIFED CLAIMS.

        Class 1 – Allowed Secured of De Lage Landen Financial Services.
        Class 1 shall consist of the Allowed Secured Claim of De Lage in the amount of
        $28,424.16. The De Lage collateral has been surrendered, satisfying the secured claim of
        De Lage. De Lage shall have 60 days from the Effective Date to file an unsecured
        deficiency claim.

        Class 2 – Allowed Secured of First Metro Bank.
        Class 2 shall consist of the Allowed Secured Claim of First Metro. It is anticipated that
        First Metro will continue to be serviced by the lease, or paid off by the sale of its real estate
        collateral owned by H&B Properties, LLC, a related non-filing entity.

        Class 3 – Allowed Secured of CB&S Bank.
        Class 3 shall consist of the Allowed Secured Claim of CB&S. It is anticipated that CB&S
        will continue to be serviced by the lease, or paid off by the sale of its real estate collateral
        owned by H&B Properties, LLC, a related non-filing entity.

        Class 4 - Allowed Unsecured Claims.
        Class 4 consists of the Allowed Unsecured Claims of all other unsecured creditors. The
        Allowed Unsecured Claims of the unsecured creditors will be paid the net proceeds of the
        Derksen Claim. This gross claim less Administrative Expenses and Tax Claims.

        It is anticipated that the Derksen Claim may be worth $130,000.00-$300,000.00.

        Class 5 – Equity Interest Holders.
        Class5 shall consist of the equity position of Member Harvey F. Robbins, III in the Debtor.
        The Member, or his assigns, will receive no equity distribution (other than salary) unless
        and until Class 2 is paid in full.

 VII.   IMPLEMENTATION OF THE PLAN

        A.      Means of Executing the Plan.

                1.      The Debtor proposes to implement the Plan as follows:



                                                  -10-
Case 19-82417-CRJ11         Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00                   Desc Main
                                 Document     Page 10 of 40
               H&B Properties, LLC owns the property and equipment and has been and is
       currently paying both Class 2 and Class 3, which totals $30,422.52 monthly. The property
       and equipment are collateral for both notes. Debtor has not been paying the lease amount
       to H&B Properties, LLC which equals the banknote amounts and does not appear that it
       will be able to.

               H&B Properties, LLC, which is funded by Mr. Robbins, cannot continue to pay the
       notes without being paid the lease amount each month. At that time H&B Properties, LLC
       will lease the property to a third parties in order to reduce the monthly deficit or eliminate
       it altogether. In addition, H&B Properties, LLC will assume both banknotes.

              The treatment operations are to be leased to C&T Sales, LLC for $15,000.00 per
       month, subject to approval by this Court. The pallet operations will be leased to Pallet
       Repairs, LLC, (an entity owned by Mr. Robbins) for $5,000.00 per month. The yard or
       “white” operations are being negotiated to lease for approximately $8,500.00 per month to
       Lumber One.

              The resulting leases will leave a shortfall to the secured lenders of $2,000.00 per
       month, which will be funded by Mr. Robbins.

               Mr. Robbins has also agreed to fund the Derksen Claim, from which the net
       proceeds, (after repaying Mr. Robbins for fees expended would be used to pay unsecured
       creditors pro rata. It is anticipated that unsecured creditors would be returned from
       $100,000.00 to $250,000.00.

               2.      Management. The Debtor shall continue to manage its affairs through
       Harvey F. Robbins, III. Mr. Robbins receives no salary or other benefits, and would not
       receive salary or benefits under the Plan. In fact, Mr. Robbins has subsidized operations
       in the past and would continue to do so under the Plan.

               3.      Creditors’ Committee. No creditors’ committee was formed in this
       matter. Operating reports will continue and shall be available to the creditors until the Plan
       is substantially consummated and the case is closed.

               4.      Disbursing Agent. Harvey F. Robbins, III shall be the Disbursing Agent.

              5.      De Minimis Distributions. Notwithstanding anything to the contrary
       contained in the Plan, the Debtor shall not be required to transmit Cash to the holder of an
       Allowed Claim in an impaired class of claims if the amount of Cash otherwise due is less
       than $10.00. All Cash not so distributed shall be deposited into the Unpaid Claims Reserve,
       and such Cash shall become the sole and exclusive property of the Debtor.

       B.      Treatment of Executory Contracts and Unexpired Leases.

              The Debtor intends to reject all of the current leases of the tenants for its properties.
       Pursuant to § 1123(b)(2) of the Bankruptcy Code, except for those executory contracts and



                                                -11-
Case 19-82417-CRJ11       Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00                   Desc Main
                               Document     Page 11 of 40
       unexpired leases, if any, assumed pursuant to the Plan or as to which the Debtor has filed
       prior to the Confirmation Date a motion to assume and assign or a motion to reject, all
       executory contracts and unexpired leases to which the Debtor is or was a party and not
       previously rejected or assumed and assigned pursuant to prior order of the Bankruptcy
       Court, including, without limitation, all executive and employee severance, vacation,
       benefit and retirement plans, contracts and agreements (including, but not limited to all
       stay or retention programs, incentive plans, accelerated vesting plans, accelerated benefit
       plans, and any other plan, agreement, contract or document relating to or providing for
       payments to executives or employees not part of recurring salaries and wages), are deemed
       rejected pursuant to § 364(a) of the Bankruptcy Code as of the Effective Date.

               Each party to an executory contract or unexpired lease rejected pursuant to the Plan
       (and only such entities) asserting a claim for damages arising from such rejection shall file,
       not later than thirty (30) days following the Confirmation Date, a proof of such Claim;
       provided, however, that (1) the Bar Date established for rejection damages claims in this
       Section of the Plan shall not apply to Persons that may assert a Claim on account of an
       executory contract or unexpired lease that was rejected by the Debtor before Confirmation
       for which a prior Bar Date was established; and (2) any Person asserting a claim for
       rejection damages that does not timely file a proof of claim in accordance with the Plan
       shall be forever enjoined and barred from asserting such Claim against the Debtor, the
       Estate or any property of the Estate.

       C.     Provisions Governing Distributions.
              1.      Procedure for Determination of Claims.

                     a.       Objections to Claims. Notwithstanding the occurrence of the
              Confirmation Date, and except as to any Claim that has been Allowed prior to such
              date or pursuant to this Plan, the Debtor, or any other Person authorized under
              § 502(a) of the Bankruptcy Code, may object to the allowance of any Claim against
              the Debtor or seek estimation thereof on any grounds permitted by the Bankruptcy
              Code; provided, however, that after the Effective Date the Bankruptcy Court shall
              have exclusive authority and responsibility to prosecute objections to Claims.

                      b.      Disputed Claims. Payments or Distributions under the Plan on
              account of disputed claims shall be held in reserve pending the allowance or
              disallowance of the Claim. To the extent any property is distributed to an entity on
              account of a Claim that is not an Allowed Claim, such property shall promptly be
              returned to the Disbursing Agent for deposit in the Unpaid Claims Reserve. To the
              extent that a disputed claim ultimately becomes an Allowed Claim, payments and
              distributions on account of such Allowed Claim shall be made in accordance with
              the provisions of the Plan. As soon as practicable after the date that the order or
              judgment of the Bankruptcy Code allowing such Claim becomes a Final Order, any
              property held in reserve as pursuant to the Plan that would have been distributed
              prior to the date on which a disputed claim becomes an Allowed Claim shall be
              distributed, together with any dividends, payments or other distributions made on



                                               -12-
Case 19-82417-CRJ11       Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00                 Desc Main
                               Document     Page 12 of 40
              account of such property from the date such distributions would have been due had
              such Claim then been an Allowed Claim to the date such distributions are made.

       D.     Distributions.

               1.      Undeliverable Distributions. Except as otherwise provided herein,
       distributions to holders of Allowed Claims shall be made: (a) at the addresses set forth on
       the respective proofs of Claim filed by such holders; (b) at the addresses set forth in any
       written notice of address change delivered to the Debtor after the date of the filing of any
       related proof of Claim; or (c) at the address reflected in the Schedules or the Debtor's
       records if no proof of Claim has been filed and if the Debtor has not received written notice
       of a change of address, as set forth herein. If a distribution is returned as undeliverable,
       the maker of such distribution shall hold such distribution and shall not be required to take
       any further action with respect to the delivery of the distribution unless and until the earlier
       of (1) the date on which Debtor is notified in writing of the then current address of the
       holder entitled to receive the distribution or (2) within six (6) months from the first payment
       due on the Unsecured Claims, except as the Bankruptcy Court may otherwise order. If the
       Disbursing Agent is notified in writing of the then current address of the holder before the
       expiration of the six (6) month period, the Disbursing Agent shall promptly make the
       distribution required by the Plan to the holder at the then current address. If the Disbursing
       Agent is not so notified by the end of the six (6) month period, and the holder of the Claim
       does not by such date assert a right to such undeliverable distribution, the holder shall be
       forever barred from asserting a Claim to such undeliverable distribution, which shall
       become available for distribution to holders of other Allowed Claims as provided in the
       Plan.

               2.      Manner of Payment. Distributions by the Disbursing Agent may be made,
       at the option of the Disbursing Agent, in cash, by wire transfer, or by check drawn on such
       accounts established by the Disbursing Agent as necessary to effectuate the Plan.

               3.     Interest. Unless otherwise required by Final Order of the Bankruptcy Court
       or applicable bankruptcy law, interest shall not accrue or be paid after the Filing Date on
       any Claims, and no holder of a Claim shall be entitled to interest accruing on or after the
       Filing Date on any Claim.

              4.      Fractional Dollars; De Minimis Distributions.

                      a.       Whenever any payment of a fraction of a cent would otherwise be
              called for, the actual payment shall reflect a rounding of such fraction to the nearest
              whole cent.

                      b.      No interim distribution will be made on account of any Allowed
              Class 2 Claim to the holder of any such Allowed Class 2 Claim if the amount of
              such distribution for the Allowed Claim is less than $10.00. Immediately before
              the last distribution date on Unsecured Claims, the Disbursing Agent shall (i)
              aggregate the amount of all distributions that would have been made on account of



                                                -13-
Case 19-82417-CRJ11       Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00                   Desc Main
                               Document     Page 13 of 40
              an Allowed Claim but for this de minimis provision and (ii) on the last distribution
              date, make a distribution on account of such Allowed Claim in accordance with the
              Plan.

               5.       Distributions on Claims Allowed Pursuant to Section 502(h) of the
       Bankruptcy Code. Except as otherwise provided in the Plan, no distributions shall be
       made on account of a Claim arising as a result of a Final Order entered in an avoidance
       action until such Claim becomes an Allowed Claim. Any Claim that is allowed pursuant
       to § 502(h) of the Bankruptcy Code prior to the first distribution date as a result of the entry
       of a Final Order in any avoidance action will be treated in accordance with the provisions
       of the Plan. All holders of such Claims that become Allowed Claims after the first
       distribution date will receive an initial distribution on the distribution date next following
       the date on which their Claim becomes an Allowed Claim and shall receive subsequent
       distributions, if any, in accordance with the provisions of the Plan. Distributions under the
       Plan on account of anticipated Claims that may arise or become allowable as a result of the
       entry of a Final Order in any avoidance action that are not Allowed Claims as of the first
       distribution date may be held in reserve, at the discretion of the Disbursing Agent, pending
       the allowance of disallowance of such Claims.

               6.     Disbursing Agent’s Compliance with Tax Requirements. In compliance
       with § 346 of the Bankruptcy Code, to the extent applicable, the Disbursing Agent shall
       comply with all withholding and reporting requirements imposed by federal, state or local
       taxing authorities in connection with making distributions pursuant to the Plan. The
       Disbursing Agent shall be authorized to take any and all action necessary and appropriate
       to comply with such requirements. As a condition to making any distribution under the
       Plan, the Disbursing Agent may require the holder of an Allowed Claim to provide such
       holder’s taxpayer identification number, and such other information, certification or forms
       as necessary to comply with applicable tax reporting and withholding laws.
       Notwithstanding any other provision of this Plan, each entity receiving a distribution of
       dash pursuant to this Plan shall have sole and exclusive responsibility for the satisfaction
       and payment of tax obligations imposed by any governmental unit, including income,
       withholding and other tax obligations, on account of any such distribution.

                7.     Reserve for Disputed Claims. Except as otherwise provided in the Plan,
       no distributions shall be made on account of a disputed claim until such claim becomes an
       Allowed Claim. In making any distribution on Allowed Claims, the Disbursing Agent shall
       calculate the amount of such distribution (for purposes of making a Pro Rata calculation)
       as if each disputed claim were an Allowed Claim, unless the Bankruptcy Court enters an
       order specifying that the disputed claim should be treated as being a different amount for
       purposes of such calculation. The Disbursing Agent shall reserve from distributions a
       sufficient amount to make a distribution on a disputed claim in the event it becomes an
       Allowed Claim (unless the Bankruptcy Court orders otherwise). To the extent a disputed
       claim is allowed pursuant to a Final Order, any reserves attributable to the disallowed
       portion of the disputed claim shall be distributed on account of Allowed Claims pursuant
       to the terms of the Plan.


                                                -14-
Case 19-82417-CRJ11       Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00                   Desc Main
                               Document     Page 14 of 40
                  8.      Setoffs. Subject to § 553 of the Bankruptcy Code, in the event the Debtor
         has a claim of any nature whatsoever against a holder of a Claim, the Disbursing Agent
         may, but is not required to, set off the Debtor's claim against such Claim (and any
         distributions or other rights to receive property arising out of such Claim under the Plan)
         unless any such claim of the Debtor is or will be released under the Plan. Neither the failure
         to set off nor the allowance of any Claim under the Plan shall constitute a waiver or release
         of any claim of the Debtor.

                9.     Reliance on Claims Register. In making distributions under the Plan, the
         Disbursing Agent may rely upon the accuracy of the claims register maintained by the
         Bankruptcy Court or its designee as claims agent in the case, as modified by any Final
         Order of the Bankruptcy Court disallowing Claims in whole or in part.


         E.     Reservation of the Rights of the Estate.

          All claims, rights to payment, causes of action, cross-claims and counterclaims of the
 Debtor of any kind or nature whatsoever including, without limitation, causes of action and
 avoidance actions, against third parties arising before the Confirmation Date that have not been
 disposed of prior to the Effective Date shall be preserved and treated in accordance with the Plan.
 Without limitation of the foregoing, pursuant to § 1123(b) of the Bankruptcy Code, the Debtor
 shall enforce, for the benefit of the holders of Allowed Class 2 Claims (a) the causes of action and
 avoidance actions; (b) all Claims, causes of action, and related recoveries against any person; and
 (c) all other claims, rights to payment and causes of action, cross claims and counterclaims of any
 nature or type whatsoever, at law or in equity, against any person.

 VIII.   TAX CONSEQUENCES OF PLAN.

         The following summary discusses the material federal income tax consequences expected
 to result from the consummation of the Plan. This discussion is based on current provisions of the
 Internal Revenue Code of 1986, as amended (the “Tax Code’), applicable Treasury Regulations,
 judicial authority and current administrative rulings and pronouncements of the Internal Revenue
 Service (the “IRS”). There can be no assurance that the IRS will not take a contrary view, and no
 ruling from the IRS has been or will be sought by the Debtor or his advisors. Legislative, judicial
 or administrative changes or interpretations may be forthcoming that could alter or modify the
 statements and conclusions set forth herein. Any such changes or interpretations may or may not
 be retroactive and could affect the tax consequences to, among others, the Debtor and the holders
 of Claims.

         The following summary is for general information only. The federal income tax
 consequences of the Plan are complex and subject to significant uncertainties. This summary does
 not address foreign, state or local tax consequences of the Plan, nor does it purport to address all
 of the federal income tax consequences of the Plan. This summary does not purport to address the
 federal income tax consequences of the Plan to taxpayers subject to special treatment under the
 federal income tax laws, such as broker-dealers, tax-exempt entities, financial institutions,
 insurance companies, S corporations, small business investment companies, mutual funds,
 regulated investment companies, foreign corporations, and non-resident alien individuals. EACH


                                                 -15-
Case 19-82417-CRJ11         Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00                 Desc Main
                                 Document     Page 15 of 40
 HOLDER OF A CLAIM IS STRONGLY URGED TO CONSULT ITS OWN TAX ADVISOR
 REGARDING THE POTENTIAL FEDERAL, STATE, LOCAL OR FOREIGN TAX
 CONSEQUENCES OF THE PLAN.

        A.      Federal Income Tax Consequences to the Debtor.

      NOTHING STATED IN THE DISCUSSION WHICH FOLLOWS IS OR SHOULD BE
 CONSTRUED AS TAX ADVICE TO ANY CREDITOR OF THE DEBTOR. CREDITORS
 SHOULD CONSULT WITH THEIR OWN TAX ADVISORS REGARDING THE TAX
 CONSEQUENCES OF THE PLAN.

         The statements contained in this portion of the Disclosure Statement are based on existing
 provisions of the Internal Revenue Code of 1986, as amended ("Code"), Treasury Regulations
 promulgated thereunder, existing court decisions, published Revenue Rulings, Revenue
 Procedures and Technical Information Releases of the Internal Revenue Service ("IRS"), and
 legislative history. Any changes in existing law may be retroactive, may affect transactions
 commenced or completed prior to the effective date of the changes, and may significantly modify
 this discussion.

        Legislation may be introduced in future sessions of Congress which could eliminate or alter
 some of the anticipated tax results of the Plan. No attempt has been made to evaluate in any detail
 the impact, which may be substantial, of any proposed legislation on the Plan.

        The following is intended to be only a summary of certain tax considerations under current
 law which may be relevant to the creditors of the Debtor. It is impractical to set forth in this
 Disclosure Statement all aspects of federal, state, and local tax law which may have tax
 consequences to the Debtor and his creditors.

         Some of the tax aspects discussed herein are complex and uncertain. Moreover, the
 discussion below is necessarily general, and the full tax impact of the Plan upon the creditors will
 vary depending upon each creditor's individual circumstances. Therefore, all the creditors should
 satisfy themselves as to the federal, state and local tax consequences of the Plan by obtaining
 advice solely from their own advisors.

      THE CREDITORS SHOULD NOT CONSIDER THE DISCUSSION WHICH
 FOLLOWS TO BE A SUBSTITUTE FOR CAREFUL, INDIVIDUAL TAX PLANNING AND
 ARE EXPRESSLY CAUTIONED THAT THE INCOME TAX CONSEQUENCES TO THE
 CREDITORS ARE COMPLEX AND VARY CONSIDERABLY DEPENDING UPON EACH
 PARTY'S CIRCUMSTANCES. ACCORDINGLY, CREDITORS ARE STRONGLY URGED
 TO CONSULT THEIR OWN TAX ADVISORS WITH REGARD TO THEIR PARTICULAR
 TAX SITUATIONS.

               1.   The Plan. The terms of the Plan provide for payment provisions which
        should be analyzed individually for each Creditor with its tax advisor.




                                                -16-
Case 19-82417-CRJ11        Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00                 Desc Main
                                Document     Page 16 of 40
              2.    Creditors.

                      a.      To the extent that Creditors receive payments under the Plan as
              interest, such Creditors will recognize interest income under § 51(a)(4) of the Code.

                     b.     To the extent that, pursuant to the Plan, creditors receive cash
              payments from the Debtor in satisfaction of their claims, such creditors may
              recognize gain or loss, as the case may be, equal to the difference between the
              amount of the cash so received and their adjusted basis in such claim.

                      c.      The gain or loss to be recognized by such creditors will be either
              ordinary income or capital gain depending on, among other factors, the status of
              the creditor and the nature of Claim in the hands of the creditor. While capital gains
              and ordinary income are presently taxed at the same rates, §§ 1211 and 1212 of the
              Code limit the ability to offset net capital losses against ordinary income.

               3.    Bad Debt Deduction. Section 166 of the Code permits the deduction of debts
       which have become totally or partially worthless. Therefore, to the extent that certain
       creditors will receive less than full payment from the Debtor with respect to the debt owed
       such creditors, such creditors may be able to deduct such bad debts for federal income tax
       purposes. The nature of the deduction for a bad debt depends on its classification as either
       a business or non-business debt. For non-corporate taxpayers, non-business bad debts are
       deductible as short-term capital losses, and so are subject to the limitations on deductibility
       of capital losses under §§ 1211 and 1212 of the Code. Business bad debts and bad debts
       held by corporate taxpayers are deductible as ordinary losses. A bad debt is deductible to
       a creditor at the time it becomes wholly or partially worthless determined under the
       particular facts and circumstances.

              4.    Income from the Discharge of Indebtedness. As a general rule, § 61(a)(12)
       of the Code, requires that gross income for federal income tax purposes include income
       from the discharge of indebtedness. However, § 108(a)(1) of the Code, specifically
       excludes discharge of indebtedness income from gross income if the discharge occurs in a
       Title 11 (bankruptcy) case. Therefore, the Debtor will not recognize income on the
       discharge of indebtedness pursuant to the Plan.

               Section 108(b) of the Code does, however, provide that the amount excluded from
       gross income under § 108(a)(1) must be applied to reduce, in order, the following tax
       attributes of the Debtor: (a) net operating losses and net operating loss carryovers; (b)
       general business credits; (c) capital loss carryovers; (d) the basis of the property of the
       taxpayer (but not below the aggregate liabilities of the taxpayer after the discharge,
       pursuant to § 1017(b)(2) of the Code); and (e) foreign tax credit carryovers.

              Alternatively, the Debtor may elect, under § 108(b)(5) of the Code, to apply any
       portion of the reduction referred to above to a reduction of the taxpayer's basis in
       depreciable property and real estate held for sale in the ordinary course of business.




                                                -17-
Case 19-82417-CRJ11       Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00                  Desc Main
                               Document     Page 17 of 40
                The effect of the reduction of tax attributes is to defer the recognition of income on
        the discharge of indebtedness income until such time as the reduced tax attribute would
        have otherwise been available to the Debtor to decrease taxable income.

                5.   State and Local Taxes. In addition to the federal income tax consequences
        described above, Creditors should consider potential state and local tax consequences
        which are not discussed herein. In general, the State of Alabama imposes a tax against
        income of residents and non-residents of Alabama who have income from sources within
        the state of Alabama. The Alabama income tax is imposed on taxable income at a
        graduated rate of up to five percent (5%).

             THE FOREGOING ANALYSIS IS NOT INTENDED TO BE A SUBSTITUTE
        FOR CAREFUL TAX PLANNING, PARTICULARLY SINCE CERTAIN OF THE
        INCOME TAX CONSEQUENCES OF THE PLAN WILL NOT BE THE SAME FOR
        ALL CREDITORS, DUE TO THEIR RESPECTIVE DIFFERING SOURCES AND
        TYPES OF INCOME AND DEDUCTIONS, AND OTHER FACTORS.
        ACCORDINGLY, CREDITORS ARE URGED TO CONSULT WITH THEIR OWN
        TAX ADVISORS WITH REFERENCE TO THEIR OWN TAX SITUATION.

 IX.    PLAN CONFIRMATION PROCESS.

        A.      Confirmation.

         At the Confirmation Hearing, the Bankruptcy Court shall confirm the Plan if the Plan
 satisfies all requirements of § 1129(a) include the following: (1) the Plan must be accepted by all
 impaired classes, (2) the Plan must be feasible, and (3) with respect to each holder of a Claim or
 Interest that does not vote to accept the Plan (even if such holder is a member of a Class that as a
 whole votes to accept the Plan), the Plan must be in the “best interests” of such holder in that the
 Plan provides for a distribution to the holder that is not less than the amount such holder would
 receive in a hypothetical Chapter 7 liquidation of the Debtor. With respect to the requirement that
 each impaired class votes to accept the Plan, § 1129(b) provides that if all other requirements of
 § 1129(a) are satisfied, the Plan still may be confirmed if the Plan, with respect to each impaired
 class that does not accept the Plan, “does not discriminate unfairly” and is “fair and equitable”
 with respect to such class. The acceptance, feasibility, unfair discrimination and fair and equitable
 concepts are discussed in more detail below.

        B.      Acceptance of Plan by Voting.

        For the Plan to be accepted by an impaired class of claims, it must be accepted by holders
 of Claims in such Class that hold at least two-thirds in dollar amount and one-half in number of
 the Claims in such Class held by creditors that actually vote. A Class is impaired if the legal,
 equitable, or contractual rights of the members of such class are modified or altered by the Plan
 (with an exception, not applicable to the Plan, for curing defaults, reinstating maturity and
 compensating certain damages). Classes 1, 2, 3, 4 and 5 in this Plan are impaired and entitled to
 vote.




                                                 -18-
Case 19-82417-CRJ11         Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00                Desc Main
                                 Document     Page 18 of 40
         If any impaired Class does not accept the Plan, and at least one impaired Class accepts the
 Plan, the Debtor may seek confirmation of the Plan under the “cram down” provisions of § 1129(b)
 of the Bankruptcy Code. To obtain confirmation despite non-acceptance by one or more impaired
 Classes, the Debtor must show to the Bankruptcy Court that the Plan does not discriminate unfairly
 and is fair and equitable with respect to each such Class. Each of these requirements is discussed
 further, as follows:

                1.      Unfair Discrimination. A plan does not discriminate unfairly with respect
        to a non-accepting Class if it protects the rights of such Class in a manner consistent with
        the treatment of other Classes with similar rights. The unfair discrimination test does not
        require that similarly situated Classes be treated in exactly the same way. The test requires
        that such Classes be treated substantially similarly or if not treated substantially similarly,
        that differences in treatment be fair.

                2.     Fair and Equitable. A plan does not discriminate unfairly if either (a) each
        holder of a Claim or Interest in the non-accepting Class receives or retains under the Plan
        property of a value equal to the Allowed amount of such Claim or Interest; or (b) the
        holders of Claims or Interests that are junior to such Class receive or retain nothing under
        the Plan on account of such Claims or Interests (the “Absolute Priority Rule”).

        C.      Feasibility.

         As a condition to confirmation of the Plan, § 1129(a) of the Bankruptcy Code requires that
 Confirmation is not likely to be followed by the liquidation of the Debtor (except as provided in
 the Plan) or the need for further financial reorganization. The Plan provides for reorganization of
 the Debtor's assets. The Debtor is not likely to need further financial reorganization. Accordingly,
 the Plan is feasible and the Debtor can demonstrate that the Plan is not likely to be followed by the
 liquidation of the Debtor (except as provided in the Plan) or the need for further financial
 reorganization of the Debtor.

        D.      Best Interests of Creditors Test.

         Confirmation requires that each holder of an Allowed Claim and Interest that is included
 in an Impaired Class (a) accept the Plan or (b) receive or retain under the Plan, property of a value,
 as of the Effective Date of the Plan, that is not less than the value such holder would receive or
 retain if the Debtor was liquidated under chapter 7 of the Bankruptcy Code. This requirement
 applies to all dissenting or non-voting members of impaired Classes, even with respect to a Class
 that has accepted the Plan.

         To determine what holders of Claims and Interests would receive in a hypothetical Chapter
 7 liquidation, the Bankruptcy Court will consider the dollar amount that would be generated in a
 straight liquidation of the Debtor's assets and properties. Such amount would be reduced by the
 costs and expenses of liquidation by additional administrative expense claims that would accrue
 in Chapter 7. Chapter 7 costs and expenses would include, without limitation, (a) statutory fees
 payable to the Chapter 7 trustee pursuant to § 326 of the Bankruptcy Code; (b) fees payable to
 attorneys, accountants, auctioneers, liquidators and other professional advisors that the Chapter 7



                                                 -19-
Case 19-82417-CRJ11         Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00                 Desc Main
                                 Document     Page 19 of 40
 Trustee would engage to assist in discharging his duties under the Bankruptcy Code; and (c) any
 unpaid expenses incurred by the Debtor during the case, such as unpaid vendor invoices and fees
 and reimbursement of expenses of attorneys, accountants and other professional advisors retained
 by the Debtor or statutory committees or any party asserting a substantial contribution claim under
 § 503(b)(3) of the Bankruptcy Code.

        Based on the foregoing, holders of Allowed Claims and Interests in Classes 1-3 would not
 receive full distribution in Chapter 7, and Class 4 would likely receive no distributions. The Plan
 also provides for payment of priority and administrative claims that would be payable from the
 proceeds of causes of action before any distribution to Unsecured Claims. The Plan, therefore,
 provides for distributions not less than the value that such holders would receive in Chapter 7.

         Accordingly, the Plan meets the best interests of creditors test with respect to all holders
 of Claims and Interests. The Debtor believes the Plan will maximize the potential return to all
 parties in interest.

        There are no known avoidance actions, but the Derksen Claim is being pursued.

    Based on the foregoing, the Debtor has concluded that reorganization under the Plan will result
 in a greater distribution to holders of all classes than liquidation through Chapter 7.

 X.     ALTERNATIVES TO PLAN.

        As an alternative to confirming the Plan, the Bankruptcy Court could convert the case to a
 case under Chapter 7 of the Bankruptcy Code, dismiss the case, or consider another Chapter 11
 plan.

        A.      Liquidation under Chapter 7.

         If the Plan is not confirmed, and no other alternative plan is proposed, the Bankruptcy
 Court could find cause to convert the case to a case under Chapter 7 of the Bankruptcy Code. In
 Chapter 7, a trustee would be elected or appointed to liquidate the assets of the Debtor for
 distribution to the Debtor's creditors in accordance with the priorities established by the
 Bankruptcy Code.

         The Debtor believes that conversion of the case to a case under Chapter 7 of the Bankruptcy
 Code would result in lower distributions to all Creditors. Substantially all assets of the Debtor,
 with the exception of the avoidance actions, are subject to liens of the holder of the Secured Claim
 (the “Secured Party”). In a Chapter 7 case, the Secured Party likely would be able to obtain relief
 from automatic stay under § 362(d) to foreclose on its liens. All of the limited assets of the Debtor
 are pledged to the secured loans. It is likely that a conversion of the Debtor would prohibit H&B
 Properties, LLC from generating income from the facility. This would result in foreclosure by the
 secured creditors and a large deficiency would be added to the unsecured class. There would be
 no funds to support the Derksen litigation, so it is anticipated that would result in a zero recovery.
 There would be no funds for a Trustee to pursue avoidance actions. In this event, essentially no




                                                 -20-
Case 19-82417-CRJ11         Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00                 Desc Main
                                 Document     Page 20 of 40
 assets, other than avoidance actions, would remain to satisfy the claims of creditors other than the
 Secured Party. In sum, a Chapter 7 would likely result in no recovery for unsecured creditors.

         As disclosed on the Debtor’s Summary of Assets and Liabilities, a copy of which is
 attached hereto as Exhibit C, the total assets of the Debtor are $236,441.50 and the total liabilities
 are $7,641,392.91.

        Conversion to Chapter 7 would result in a No Asset Case.

        Based on the foregoing, the Debtor believe that holders of Claims and Interests would
 receive a lower distribution on account of such Claims and Interests if the case were converted to
 Chapter 7.

        B.      Comparison of Plan.

         The Debtor is of the opinion that the proposed Plan provides more for each class of
 creditors and represents the statutorily mandated payment of priority claims.

        C.      Dismissal of Case.

         Dismissal of the case likely would have a disastrous result on the value of the Debtor's
 assets and the return to holders of Claims and Interests. Without limitation, dismissal of the case
 would terminate the automatic stay and allow the Secured Creditor to immediately foreclose its
 liens on substantially all of the Debtor's assets. Moreover, dismissal of the case would leave the
 Debtor without sufficient funding to preserve assets pending their liquidation. Dismissal also
 would terminate all means for the repayment of Unsecured Creditors under the Plan. In summary,
 dismissal of the Case would drastically reduce the value of the Debtor’s assets, would lower the
 return to the Secured Creditor, and essentially would eliminate any return to holders of other
 Claims and Interests. The Debtor believes that dismissal of the case is not a viable alternative to
 the Plan.

        D.      Alternative Chapter 11 Plan.

         If the Plan is not confirmed, the Debtor and other parties in interest, including, without
 limitation, holders of Claims and Interests and any official statutory committee, could propose an
 alternative plan. The Debtor believes, however, that the Plan will provide the greatest and most
 expeditious return to holders of Claims and Interests. Because the Claim of the Secured Party
 exceed the expected liquidation value of the Debtor's assets, an alternative plan would not likely
 provide for any distributions to parties other than the Secured Party. The formulation, negotiation,
 and confirmation of an alternative plan also would delay significantly the administration of the
 Debtor's case and would have a negative impact on the Debtor's ability to reorganize. Under the
 circumstances, the Debtor submits that confirmation of an alternative plan is unlikely on terms and
 conditions as favorable to holders of Claims and Interests as those in the Plan.




                                                 -21-
Case 19-82417-CRJ11         Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00                 Desc Main
                                 Document     Page 21 of 40
 XI.    CONCLUSION/RECOMMENDATION.

         Based on the foregoing, the Debtor believes that the Plan is the best alternative to maximize
 the value of the Debtor’s assets and to maximize the return to creditors and equity security holders.
 The Debtor believes confirmation of the Plan is in the best interests of all parties in interest in the
 case.

        The Debtor recommends that all parties entitled to cast ballots vote to ACCEPT the Plan.

        Respectfully submitted February 21, 2020.

                                                         Debtor and Debtor-in-possession

                                                         H&B HOLDINGS, INC.

                                                         /s/ Harvey F. Robbins, III
                                                         HARVEY F. ROBBINS, III, PRESIDENT

                                                         /s/ Stuart M. Maples
                                                         STUART M. MAPLES
                                                         COUNSEL FOR DEBTOR


 MAPLES LAW FIRM, PC
 200 Clinton Avenue West, Suite 1000
 Huntsville, Alabama 35801
 Tel: (256) 489-9779
 Fax: (256) 489-9720
 smaples@mapleslawfirmpc.com




                                                  -22-
Case 19-82417-CRJ11         Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00                  Desc Main
                                 Document     Page 22 of 40
                                 CERTIFICATE OF SERVICE

         I do hereby certify that on February 21, 2020, a copy of the foregoing document was served
 on the following by Electronic Case Filing a copy of the same.

 Richard Blythe
 Bankruptcy Administrator
 P.O. Box 3045
 Decatur, AL 35602

 All parties requesting notice

         I do hereby certify that on February 21, 2020, a copy of the foregoing document was served
 on the following by mailing a copy of the same United States Mail, properly addressed and first-
 class postage prepaid.

 All parties on the matrix attached hereto

                                                      /s/ Stuart M. Maples
                                                      STUART M. MAPLES




                                               -23-
Case 19-82417-CRJ11        Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00               Desc Main
                                Document     Page 23 of 40
               Exhibit A
                2016 – 2018
         Profit & Loss Statements




Case 19-82417-CRJ11   Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00   Desc Main
                           Document     Page 24 of 40
Case 19-82417-CRJ11   Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00   Desc Main
                           Document     Page 25 of 40
                                       H & B HOLDINGS, INC.
                                         Income Statement

                                                     12 Months Ended       12 Months Ended
                                                    December 31, 2018      December 31, 2017

        Sales
         INCOME                                     $      5,397,924.58    $      6,742,780.01
         INCOME DEPOT                                              0.00             588,296.52
         OTHER INCOME                                              0.00             354,876.08
         INCOME- PALLET SALES                                      0.00           2,019,643.02

           Total Sales                                     5,397,924.58           9,705,595.63

        Cost of Goods Sold
         PURCHASES                                         5,032,835.36           6,832,318.79
         PURCHASES- TREATING                                   2,025.00             273,852.96
         FREIGHT                                                 675.00              87,158.55
         LABOR                                                     0.00             566,093.10

           Total Cost of Goods Sold                        5,035,535.36           7,759,423.40

            Gross Profit                                    362,389.22            1,946,172.23

        Operating Expenses
         OFFICERS SALARIES                                        0.00             104,000.00
         SALARIES                                           631,194.45             441,364.08
         TRUCK DRIVERS                                            0.00             114,954.29
         ADVERTISING                                              0.00               4,375.27
         AUTO EXPENSE                                             0.00              33,262.05
         GAS & OIL                                           18,204.40             151,558.41
         BANK CHARGES                                             0.00              29,339.60
         EQUIPMENT RENTAL                                         0.00             139,848.62
         DEPRECIATION EXPENSE                                93,391.41             187,964.20
         AMORTIZATION EXPENSE                                42,746.97              42,746.97
         DUES & SUBSCRIPTIONS                                 5,739.39               5,890.54
         INSURANCE                                           72,044.61             128,524.68
         INTEREST EXPENSE                                   235,734.61             203,022.56
         LEGAL & ACCOUNTING                                  29,662.67              32,334.96
         MISCELLANEOUS EXPENSE                                    0.00               7,340.04
         OFFICE SUPPLIES                                     23,442.21              26,650.35
         RENT EXPENSE                                        53,566.23                   0.00
         REPAIRS & MAINTENANCE                               48,001.20             106,727.27
         SUPPLIES                                            31,784.60              62,677.89
         TAXES & LICENSES                                     1,551.72               7,658.70
         PAYROLL TAXES                                       50,807.72              51,267.60
         TELEPHONE                                            5,200.27               3,883.09
         TRAVEL                                               5,023.33               7,575.76
         MEALS & ENTERTAINMENT                                  104.70               1,412.84
         UTILITIES                                           86,576.90              82,341.05
         WASTE DISPOSAL                                      35,250.00               9,707.79

           Total Operating Expenses                        1,470,027.39           1,986,428.61

            Operating Income (Loss)                       (1,107,638.17)           (40,256.38)

        Other Income (Expenses)

           Total Other Income (Expenses)                           0.00                   0.00

           Net Income (Loss) Before Taxes                 (1,107,638.17)           (40,256.38)



            Net Income (Loss)                       $     (1,107,638.17)   $       (40,256.38)


                                                1

Case 19-82417-CRJ11         Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00                  Desc Main
                                 Document     Page 26 of 40
                              H & B HOLDINGS, INC.
                                Income Statement

                                            12 Months Ended     12 Months Ended
                                           December 31, 2018   December 31, 2017




                                       2

Case 19-82417-CRJ11   Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00          Desc Main
                           Document     Page 27 of 40
                Exhibit B
           Amended Schedule A/B




Case 19-82417-CRJ11   Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00   Desc Main
                           Document     Page 28 of 40
                                                                                                                                                       2/20/20 1:58PM


 Fill in this information to identify the case:

 Debtor name          H&B Holdings, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA

 Case number (if known)         19-82417
                                                                                                                                       Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     First Metro Bank                                       Checking                         9496                                         $20.00




            3.2.     First Metro Bank                                       Checking                         3459                                         $20.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                          $40.00
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy


         Case 19-82417-CRJ11                            Doc 98
                                                            97 Filed 02/21/20
                                                                     02/20/20 Entered 02/21/20
                                                                                       02/20/20 12:11:00
                                                                                                14:11:10                                  Desc Main
                                                             Document
                                                              Document Page
                                                                          Page29
                                                                               3 of
                                                                                 of12
                                                                                    40
                                                                                                                                                       2/20/20 1:58PM



 Debtor         H&B Holdings, Inc.                                                                      Case number (If known) 19-82417
                Name


           11a. 90 days old or less:                                 57,008.49    -                                    0.00 = ....                  $57,008.49
                                              face amount                                 doubtful or uncollectible accounts




           11b. Over 90 days old:                               164,393.01        -                                   0.00 =....                   $164,393.01
                                              face amount                                 doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                    $221,401.50
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No. Go to Part 6.
     Yes Fill in the information below.
           General description                        Date of the last                Net book value of          Valuation method used    Current value of
                                                      physical inventory              debtor's interest          for current value        debtor's interest
                                                                                      (Where available)

 19.       Raw materials
           Chemicals for lumber
           treatment                                  3/1/19                                    $20,000.00       Recent cost                        $10,000.00



 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                                     $10,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                                           Valuation method                               Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                             page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy


        Case 19-82417-CRJ11                             Doc 98
                                                            97 Filed 02/21/20
                                                                     02/20/20 Entered 02/21/20
                                                                                       02/20/20 12:11:00
                                                                                                14:11:10                                   Desc Main
                                                             Document
                                                              Document Page
                                                                          Page30
                                                                               4 of
                                                                                 of12
                                                                                    40
                                                                                                                                             2/20/20 1:58PM



 Debtor         H&B Holdings, Inc.                                                            Case number (If known) 19-82417
                Name




 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Desks, furniture                                                             $2,000.00    Comparable sale                        $2,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computers & software                                                         $3,000.00    Comparable sale                        $3,000.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                $5,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Saws, pumps, small tools                                                    Unknown       Comparable sale                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


        Case 19-82417-CRJ11                             Doc 98
                                                            97 Filed 02/21/20
                                                                     02/20/20 Entered 02/21/20
                                                                                       02/20/20 12:11:00
                                                                                                14:11:10                         Desc Main
                                                             Document
                                                              Document Page
                                                                          Page31
                                                                               5 of
                                                                                 of12
                                                                                    40
                                                                                                                                             2/20/20 1:58PM



 Debtor         H&B Holdings, Inc.                                                            Case number (If known) 19-82417
                Name


 51.        Total of Part 8.                                                                                                                 $0.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
             No
             Yes
 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
             No
             Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Customer list                                                              Unknown                                              Unknown



 64.        Other intangibles, or intellectual property

 65.        Goodwill
            Book of Business                                                           Unknown                                              Unknown



 66.        Total of Part 10.                                                                                                                  $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


        Case 19-82417-CRJ11                             Doc 98
                                                            97 Filed 02/21/20
                                                                     02/20/20 Entered 02/21/20
                                                                                       02/20/20 12:11:00
                                                                                                14:11:10                         Desc Main
                                                             Document
                                                              Document Page
                                                                          Page32
                                                                               6 of
                                                                                 of12
                                                                                    40
                                                                                                                                            2/20/20 1:58PM



 Debtor         H&B Holdings, Inc.                                                           Case number (If known) 19-82417
                Name

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.       Notes receivable
           Description (include name of obligor)

 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)
           Derksen receivable balance & other affirmative claims
           including slander                                                                                                               Unknown
           Nature of claim        Operating Account, Fraud,
                                  Intentional Interferance,
                                  Defamation
           Amount requested                             $0.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                                  $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


        Case 19-82417-CRJ11                             Doc 98
                                                            97 Filed 02/21/20
                                                                     02/20/20 Entered 02/21/20
                                                                                       02/20/20 12:11:00
                                                                                                14:11:10                        Desc Main
                                                             Document
                                                              Document Page
                                                                          Page33
                                                                               7 of
                                                                                 of12
                                                                                    40
                                                                                                                                                                         2/20/20 1:58PM



 Debtor          H&B Holdings, Inc.                                                                                  Case number (If known) 19-82417
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                   $40.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $221,401.50

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $10,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $5,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $236,441.50           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $236,441.50




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy


         Case 19-82417-CRJ11                                Doc 98
                                                                97 Filed 02/21/20
                                                                         02/20/20 Entered 02/21/20
                                                                                           02/20/20 12:11:00
                                                                                                    14:11:10                                                 Desc Main
                                                                 Document
                                                                  Document Page
                                                                              Page34
                                                                                   8 of
                                                                                     of12
                                                                                        40
                Exhibit C
Summary of Assets and Liabilities




Case 19-82417-CRJ11   Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00   Desc Main
                           Document     Page 35 of 40
                                                                                                                                                                      EXHIBIT C
 Fill in this information to identify the case:

 Debtor name            H&B Holdings, Inc.

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF ALABAMA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           236,441.50

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           236,441.50


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $            12,780.01


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            21,330.96

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        7,607,281.94


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           7,641,392.91




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy


         Case 19-82417-CRJ11
           Case              Doc1 98Filed
                19-82417-11 Doc        Filed 02/21/20Entered
                                          08/13/19     Entered  02/21/20
                                                             08/13/19    12:11:00Desc
                                                                      12:15:33     Desc Main
                                                                                      Main
                                   Document
                                    Document      Page 36 of 40
                                                   Page 9 of 44
Label Matrix for local noticing           De Lage Landen Financial Services, Inc.   H&B Holdings, Inc.
1126-8                                    1111 Old Eagle School Road                4625 Hickory Lane
Case 19-82417-CRJ11                       Wayne, PA 19087-1453                      Tuscumbia, AL 35674-4903
NORTHERN DISTRICT OF ALABAMA
Decatur
Fri Feb 21 11:24:53 CST 2020
United Lumber & Reman, LLC                U. S. Bankruptcy Court                    *Alabama Department of Revenue
980 Ford Road                             400 Well Street                           PO Box 327483
Muscle Shoals, AL 35661-1118              P. O. Box 2775                            Montgomery, AL 36132-7483
                                          Decatur, AL 35602-2775


*Alabama Deptartment of Revenue           *Arnold’s Truck Stop, Inc.                *CB&S
Department of Revenue Legal Division      1460 Highway 20                           PO Box 910
PO Box 320001                             Tuscumbia, AL 35674-6078                  Russellville, AL 35653-0910
Montgomery, AL 36132-0001


*Carter Oil Company                       *EV Logistics                             (p)FIRST METRO BANK
PO Box 487                                26 W. Zarate St.                          406 W AVALON AVENUE
Sheffield, AL 35660-0487                  Rio Grande City, TX 78582-6112            MUSCLE SHOALS AL 35661-2808



*Harvey F. Robbins, III                   *JRC Transportation, Inc.                 *Nextran Truck Center
100 B South Main St.                      PO Box 15101                              PO Box 820
Tuscumbia, AL 35674-2429                  Newark, NJ 07192-5101                     Fultondale, AL 35068-0820



*Ohio Valley Transport, Inc.              *Premier Trailers, LLC                    *Robbins Properties, Inc.
750 Economy Dr.                           PO Box 206553                             100 B South Main St.
Clarksville, TN 37043-2429                Dallas, TX 75320-6553                     Tuscumbia, AL 35674-2429



*Shappire Lumber Co., Inc.                (p)SUNBELT PAPER & PACKAGING INC          *Taylor Supply Center
109548 Tammany Lane                       P O BOX 521                               c/o Roy Taylor
Hamilton, MT 59840                        SAGINAW AL 35137-0521                     PO Box 1026
                                                                                    Russellville, AL 35653-1026


*Total Quality Logistics                  *Troy Corporation                         *United Lumber
PO Box 634558                             PO Box 824736                             980 Ford Rd
Cincinnati, OH 45263-4558                 Philadelphia, PA 19182-4736               Muscle Shoals, AL 35661-1118



*Weyerhauser                              ASM Consulting, Inc.                      Alabama Dept. of Revenue
PO Box 843568                             2949 County Road 30                       PO Box 2401
Dallas, TX 75284-3568                     Florence, AL 35634-6620                   Montgomery, AL 36140-0001



Baggett Services, Inc.                    Beverly Robbins                           C.H. Robinson Worldwide, Inc.
2 South 32nd St.                          100 B South Main St.                      Receivables Control Corp. (RCC)
Birmingham, AL 35233-3018                 Tuscumbia, AL 35674-2429                  7373 Kirkwood Ct., Ste 200
                                                                                    Osseo, MN 55369-5264

             Case 19-82417-CRJ11       Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00              Desc Main
                                            Document     Page 37 of 40
De Lage Landen                         De Lage Landen, Financial Services       Free State Trucking, LLC
PO Box 41602                           1111 Old Eagle School Road               64 Co Rd 3729
Philadelphia, PA 19101-1602            Attn: Ken Jones, Litigation & Recovery   PO Box 398
                                       Wayne, PA 19087-1453                     Addison, AL 35540-0398


Global Fire Sprinklers, LLC            H&B Holding, Inc.                        H&B Properties, LLC
4242 Bryson Blvd                       Wells Fargo Bank, N.A.                   100 B South Main St.
Florence, AL 35630-7319                800 Walnut Street MAC F0005-055          Tuscumbia, AL 35674-2429
                                       Des Moines, IA 50309-3891


Haleyville Saw Shop, Inc.              Hoker Trucking                           Integrated Corporate Solutions, Inc.
1556 Highway 243 S                     30923 52nd Ave                           PO Box 443
Haleyville, AL 35565-7384              Dixon, IA 52745-9719                     Florence, AL 35631-0443



Internal Revenue Service               Internal Revenue Service                 JLE Industries, LLC
Centralized Insolvency Operations      P.O. Box 7346                            119 ICMI Rd, Ste 210
PO Box 7346                            Philadelphia, PA 19101-7346              Dunbar, PA 15431-2358
Philadelphia, PA 19101-7346


James G. Henderson                     John Ellis Trucking, Inc.                Joyce White Vance
Pritchard, McCall & Jones, L.L.C.      3078 Lake Grove Dr.                      US Attorney General
505 N 20th Street, Suite 1210          Hernando, MS 38632-7900                  1801 4th Ave North
Birmingham, AL 35203-4662                                                       Birmingham, AL 35203-2101


Just Right Services, Inc.              Karen Schwartz McClure, Esq.             King of Freight, LLC
574 Rose of Sharon Rd                  1609 Richard Arrington Jr. Blvd. South   110 S. Main St., Ste # 300
Cutler, IL 62238-1100                  Birmingham, AL 35205-4952                Wichita, KS 67202-3751



Loretta Lynch US Attorney General      Luther Strange                           MJS Transportation, Inc.
US Dept. of Justice                    Alabama Attorney General                 PO Box 816
950 Pennsylvania Ave NW                PO Box 300152                            Decatur, IN 46733-0816
Washington, DC 20530-0009              Montgomery, AL 36130-0152


Miner Saw, Inc.                        Motion Industries, Inc.                  Nextran Corporation dba Nextran Rental & Lea
PO Box 2214                            PO Box 404130                            Mr. Luis Colon, Director of Credit
Decatur, AL 35609-2214                 Atlanta, GA 30384-4130                   8100 Chancellor Drive, Suite 130
                                                                                Orlando, FL 32809-7664


On Time Truck Hauling                  Pendu MFG, Inc.                          Pitney Bowes
21820 Grand Lancelot Dr.               718 North Shirk Rd.                      PO Box 371887
Kingwood, TX 77339-7700                New Holland, PA 17557-9721               Pittsburgh, PA 15250-7887



Purchase Power                         Quill Corporation                        Quill Tom Riggleman
PO Box 371874                          PO Box 37600                             7 Technology Circle
Pittsburgh, PA 15250-7874              Philadelphia, PA 19101-0600              Columbia, SC 29203-9591


             Case 19-82417-CRJ11    Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00             Desc Main
                                         Document     Page 38 of 40
Robert M. Ronnlund                                   Sam T Carter Oil Company Inc                         Secretary of the Treasury
Scott Sullivan Streetman & Fox, P.C.                 Carter Oil Company Inc                               1500 Pennsylvania Ave., NW
2450 Valleydale Road                                 P O Box 487                                          Washington, DC 20220-0001
Birmingham, AL 35244-2015                            Sheffield, AL 35660-0487


Shoals Rubber & Gasket                               State of Alabama                                     TW3 c/o Transport Clearing East
PO Box 1786                                          Department of Revenue Legal Division                 4651 Charlotte Park Dr., Ste 450
Decatur, AL 35602-1786                               PO Box 320001                                        Charlotte, NC 28217-1910
                                                     Montgomery, AL 36132-0001


Three Chimney Express, Inc.                          Timber Products Inspection                           Total Quality Logistics, LLC
2962 Three Chimney Rd                                PO Box 919                                           Attn: Joseph B. Wells, Asst. Corp. Couns
Viroqua, WI 54665                                    Conyers, GA 30012-0919                               4289 Ivy Pointe Blvd.
                                                                                                          Cincinnati, OH 45245-0002


U.S. Securities and Exchange Commission              United Lumber & Reman, LLC                           United States Attorney
Regional Director, Branch of Reorganizat             c/o Robert M. Ronnlund                               Northern District of Alabama
Atlanta Regional Office, Suite 900                   Scott Sullivan Streetman & Fox, P.C.                 1801 Fourth Avenue North
950 East Paces Ferry Road                            2450 Valleydale Road                                 Birmingham, AL 35203-2101
Atlanta, GA 30326-1180                               Birmingham, AL 35244-2015

United States Bankruptcy Administrator               Vulco Auto Supply                                    Wells Fargo Lift
Northern District of Alabama                         416 Buffalo Rd.                                      Manufacturer Services Group
1800 Fifth Avenue North                              Lawrenceburg, TN 38464-3214                          San Francisco, CA 94120
Birmingham, AL 35203-2111


Weyerhaeuser NR Company                              Douglas B. Hargett                                   G. Rick Hall
220 Occidental Ave S.                                Hall Tanner Hargett P.C.                             Hall Tanner Hargett, P.C.
Seattle, WA 98104-3120                               201 North Water Street                               201 North Water Street
                                                     Tuscumbia, AL 35674-1926                             Tuscumbia, AL 35674-1926


Richard M Blythe                                     Stuart M Maples
United States Bankruptcy Administrator               Maples Law Firm, PC
PO Box 3045                                          200 Clinton Avenue W.
Decatur, AL 35602-3045                               Suite 1000
                                                     Huntsville, AL 35801-4919



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


*First Metro Bank                                    *Sunbelt Paper and Packaging
406 West Avalon Ave.                                 PO Box 521
Muscle Shoals, AL 35661                              Saginaw, AL 35137




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

             Case 19-82417-CRJ11               Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00                            Desc Main
                                                    Document     Page 39 of 40
(u)CB&S Bank                            (u)First Metro Bank                End of Label Matrix
                                                                           Mailable recipients   79
                                                                           Bypassed recipients    2
                                                                           Total                 81




               Case 19-82417-CRJ11   Doc 98 Filed 02/21/20 Entered 02/21/20 12:11:00       Desc Main
                                          Document     Page 40 of 40
